Riddick, J., (after stating the facts.) This is an action for conversion of goods. It is admitted that plaintiff, Creson, left his goods for safe-keeping in the warehouse of defendant, R. A. Ward, by permission of Ward. Afterwards Oran Ward, a son of defendant, not knowing to whom the goods belonged, and supposing that they had been abandoned, sold them. Whether the son was the agent of his father or not, the evidence clearly shows that he was assuming to act for his father.. The goods were in his father’s warehouse, and he directed the .purchaser to pay the purchase price to his father. The goods were sold to a brother of Ward’s clerk, and Ward was informed of the sale in a few days after it was made. He made no objection, accepted a part of the proceeds, and intended to collect the balance. He thus ratified the sale by his son. The act of the son amounted to a conversion, and this, by ratification, became the act of the father. 1 Am. & Eng. Enc. Law (2d Ed.), 1185; Wear v. Gleason, 52 Ark. 364. Although the goods may have been of little value, they were certainly worth the price which defendant received for them, and plaintiff is entitled to recover that sum, if no more. For want of evidence to support the verdict, the judgment is reversed, and a new trial ordered. Bunn, C. J., and Wood, J., dissent on ground that evidence was sufficient to support the verdict.